Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3,5-10,12-17 and 19-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email exchange/interview with Armon Shahdadi on 2/8/2022.

This listing of claims will replace all prior versions and listings of claims in the application.
The application has been amended as follows: 

(Currently Amended) A method for providing a notification system, comprising:
receiving a first notification from a first application, wherein the first notification includes a first priority, [[and]] wherein the first application is managed by a system that manages user devices, and wherein the system is an Enterprise Mobility Management system;

based on the first application being managed by the system, applying a first threshold priority to the first notification;
in an instance where the first priority is above the first threshold priority, transmitting the first notification to a user device;
based on the second application not being managed by the system, applying a second threshold priority to the second notification; and
in an instance where the second priority is below the second threshold priority, blocking the second notification from being sent to the user device.
(Previously Presented) The method of claim 1, wherein the first threshold priority is lower than the second threshold priority. 
(Original) The method of claim 1, further comprising retrieving a notification rule for a tenant associated with the first and second notifications.
(Cancelled). 
(Previously Presented) The method of claim 1, wherein the first threshold priority is a priority for managed user devices. 
(Previously Presented) The method of claim 1, wherein the second threshold priority is a priority for unmanaged user devices. 
(Previously Presented) The method of claim 1, further comprising: 

transmitting instructions to the user device to require user interaction with the first notification before allowing access to the GUI. 
(Currently Amended) A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for providing a notification system, the stages comprising:
receiving a first notification from a first application, wherein the first application is managed by a system that manages user devices, and wherein the system is an Enterprise Mobility Management system;
receiving a second notification from a second application, wherein the second application is not managed by the system; 
based on the first application being managed by the system, applying a first threshold priority to the first notification;
in an instance where the first priority is above the first threshold priority, transmitting the first notification to a user device; 
based on the second application not being managed by the system, applying a second threshold priority to the second notification; and
in an instance where the second priority is below the second threshold priority, blocking the second notification from being sent to the user device.
(Previously Presented) The non-transitory, computer-readable medium of claim 8, wherein the first threshold priority is lower than the second threshold priority. 

(Cancelled). 
(Previously Presented) The non-transitory, computer-readable medium of claim 8, wherein the first threshold priority is a priority for managed user devices. 
(Previously Presented) The non-transitory, computer-readable medium of claim 8, wherein the second threshold priority is a priority for unmanaged user devices. 
(Previously Presented) The non-transitory, computer-readable medium of claim 8, the stages further comprising: 
based on the first priority being above a third threshold priority, transmitting instructions to the user device to display the first notification on top of a graphical user interface (“GUI”); and
transmitting instructions to the user device to require user interaction with the first notification before allowing access to the GUI.
(Currently Amended) A system for providing a notification system, comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions; and
a computing device including a hardware-based processor that executes the instructions to carry out stages comprising:
receiving a first notification from a first application, wherein the first notification includes a first priority, [[and]] wherein the first application is managed by a system that manages user devices, and wherein the system is an Enterprise Mobility Management system;



based on the first application being managed by the system, applying a first threshold priority to the first notification;
in an instance where the first priority is above the first threshold priority, transmitting the first notification to a user device;
based on the second application not being managed by the system, applying a second threshold priority to the second notification; and
in an instance where the second priority is below the second threshold priority, blocking the second notification from being sent to the user device.
(Previously Presented) The system of claim 15, wherein the first threshold priority is lower than the second threshold priority. 
(Original) The system of claim 15, further comprising retrieving a notification rule for a tenant associated with the first and second notifications.
(Cancelled). 
(Previously Presented) The system of claim 16, wherein the second notification is blocked based also on the second priority being below a threshold priority for unmanaged user devices.
20.	(Previously Presented) The system of claim 15, the stages further comprising: 
based on the first priority being above a third threshold priority, transmitting instructions to the user device to display the first notification on top of a graphical user interface (“GUI”); and


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification and Applicant’s arguments presented in the remarks filed 11/2/2021, and Examiner initiated interview on 2/8/2022, for claim 1, the Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the non-final office action issued on 8/17/2021.  The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 8, and 15.
Neither Lee, Aradhye, Narasimhan, Chen, nor Chu as disclosed in the office action issued on 8/17/2021 anticipate or render obvious the combination set forth in the independent claims 1, 8, and 15 having the features of system managed applications, notifications, priorities, and thresholds.  Furthermore, the prior art do not anticipate or render obvious the combination of a system that manages user devices, an application managed by this system, an application not managed by this system, and the interaction of notifications from these two applications using the specific threshold requirements recited.  Specifically, notification managers are traditionally managed by one application, an operating system.  An Enterprise Mobility Management system that manages user devices, as well as managing an application, that manages its notifications independently of the operating system, in combination with other limitations in the independent claims not specifically mentioned, were not expressly taught nor rendered obvious by the prior art teachings.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL SHEN/Examiner, Art Unit 2171                                                                                                                                                                                         
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171